        Case 3:19-cv-05257-JD Document 138 Filed 10/27/19 Page 1 of 5



 1   WEIL, GOTSHAL & MANGES LLP                        CRAVATH, SWAINE & MOORE LLP
     Stephen Karotkin (pro hac vice)                   Paul H. Zumbro (pro hac vice)
 2   (stephen.karotkin@weil.com)                       (pzumbro@cravath.com)
     Ray C. Schrock, P.C. (pro hac vice)               Timothy G. Cameron (pro hac vice)
 3   (ray.schrock@weil.com)                            tcameron@cravath.com
     Jessica Liou (pro hac vice)                       Kevin J. Orsini (pro hac vice)
 4   (jessica.liou@weil.com)                           (korsini@cravath.com)
     767 Fifth Avenue                                  Omid H. Nasab (pro hac vice)
 5   New York, NY 10153-0119                           (onasab@cravath.com)
     Tel: 212 310 8000                                 825 Eighth Avenue
 6   Fax: 212 310 8007                                 New York, NY 10019
                                                       Tel: 212 474 1000
 7   KELLER & BENVENUTTI LLP                           Fax: 212 474 3700
     Tobias S. Keller (#151445)
 8   (tkeller@kellerbenvenutti.com)
     Jane Kim (#298192)
 9   (jkim@kellerbenvenutti.com)
     650 California Street, Suite 1900
10   San Francisco, CA 94108
     Tel: 415 496 6723
11   Fax: 650 636 9251
12   Attorneys for Debtors and Debtors in Possession
13                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
14                                SAN FRANCISCO DIVISION
15
                                                       Case No. 19-cv-05257-JD
16   In re:
                                                       Bankr. Case No. 19-30088-DM
17   PG&E CORPORATION

18            -and-                                    PARTIES’ JOINT STATUS
                                                       CONFERENCE STATEMENT IN
19   PACIFIC GAS AND ELECTRIC                          ADVANCE OF OCTOBER 28, 2019
     COMPANY,                                          STATUS CONFERENCE ON
20                       Debtors.                      ESTIMATION

21

22

23

24

25

26

27

28


          PARTIES’ JOINT STATEMENT FOR OCT. 28, 2019 HEARING — Case No. 19-cv-05257-JD
           Case 3:19-cv-05257-JD Document 138 Filed 10/27/19 Page 2 of 5



 1            PG&E Corporation and Pacific Gas and Electric Company (together, “PG&E” or the
 2   “Debtors”) and the Official Committee of Tort Claimants (the “TCC”) (collectively, the “Parties”)
 3   hereby submit this Joint Status Conference Statement (“Joint Statement”) in advance of the status
 4   conference scheduled for October 28, 2019. 1
 5            As requested by the Court at the October 21, 2019, hearing, the Parties have met and
 6   conferred to discuss the substance and distribution process of a proposed Wildfire Claimant
 7   Questionnaire. Although the Parties have been able to resolve many issues, the Parties have been
 8   unable to fully agree on a form of questionnaire or the process for selecting the sample of
 9   responding claimants, as well as the methods for distribution and collection of the responses.
10            The parties hereby jointly submit the following documents in advance of tomorrow’s
11   hearing regarding the proposed Wildfire Claimant Questionnaire:
12                     1.     The Debtors’ proposed questionnaire (Exhibit A)
13                     2.     The Debtors’ proposed sampling and distribution methodology (Exhibit B)
14                     3.     The TCC’s proposed questionnaire (Exhibit C)
15                     4.     A redline of the TCC’s proposed questionnaire against the Debtors’
16                            proposed questionnaire (Exhibit D)
17            The Parties are prepared to discuss these materials with the Court.
18   II.      PROPOSED METHODOLOGY

19            A.       TCC’s Proposal
20            The Debtors have requested that questionnaire responses be obtained by December 6.
21   Given that time frame, and based on feedback from fire victims’ counsel whose involvement will
22   be necessary in the process to meet this deadline, TCC proposes the following process:
23                    All questionnaire communications must be through counsel for the fire victims, and
24                     victims without representation may not be contacted by PG&E about questionnaires.
25                     This is consistent with the TCC’s understanding of the Court’s view. 10/21/19
26                     Hearing Transcript at page 35, lines 2-5.
27
     1
28    Unless separately defined, all capitalized terms are as defined in the Parties’ Joint Status
     Conference Statement (Dkt. 13).

             PARTIES’ JOINT STATEMENT FOR OCT. 28, 2019 HEARING — Case No. 19-cv-05257-JD
     Case 3:19-cv-05257-JD Document 138 Filed 10/27/19 Page 3 of 5



 1              Up to 500 represented households may be asked to respond to questionnaires, with
 2               each person over 18 years of age living in the home who may have a claim for
 3               damages from the Fire completing a questionnaire. With fire victims displaced and
 4               often difficult to reach, the TCC understands it would be challenging, if not
 5               impossible, for the victims’ counsel to facilitate responses to more than 500
 6               household questionnaires before the November 22nd deadline.
 7              The TCC, with PG&E’s input, will select the fire victims who will be requested to
 8               respond to questionnaires. The TCC understands that the victims’ counsel can
 9               identify their clients likely capable of responding before the deadline, and a joint
10               selection of case categories can help assure that those responding are representative
11               of the various fires.
12              Once the claims are selected, a list shall be provided to BrownGreer, who will
13               administer the distribution of questionnaires to counsel. Questionnaire responses
14               will ultimately be uploaded electronically to BrownGreer. BrownGreer will compile
15               and report questionnaire response information within five days of the response
16               deadline and complete a secure bulk upload of the completed questionnaires to
17               PG&E. The questionnaire calls for private, personal and confidential information.
18               The questionnaires responses must be treated as Professional Eyes Only under the
19               Protective Order.
20              The questionnaire responses may only be used for purposes of the estimation and
21               not in connection with any claims objections or other litigation.
22      B.       Debtors’ Proposal
23      The Debtors’ proposed methodology is attached hereto as Exhibit B.
24

25

26

27

28


       PARTIES’ JOINT STATEMENT FOR OCT. 28, 2019 HEARING — Case No. 19-cv-05257-JD
        Case 3:19-cv-05257-JD Document 138 Filed 10/27/19 Page 4 of 5



 1   Dated: October 27, 2019
 2

 3                                   CRAVATH, SWAINE & MOORE LLP
 4                                    /s/ Timothy G. Cameron
                                     Paul H. Zumbro
 5                                   Timothy G. Cameron
                                     Kevin J. Orsini
 6                                   Omid H. Nasab
                                     825 Eighth Avenue
 7                                   New York, NY 10019
                                     Telephone: 212.474.1000
 8                                   Facsimile: 212.474.3700
                                     Email: pzumbro@cravath.com
 9                                   Email: tcameron@cravath.com
                                     Email: korsini@cravath.com
10                                   Email: onasab@cravath.com
11                                   WEIL, GOTSHAL & MANGES LLP
12                                   Stephen Karotkin
                                     Ray C. Schrock, P.C.
13                                   Jessica Liou
                                     767 Fifth Avenue
14                                   New York, NY 10153-0119
                                     Telephone: 212.310.8000
15                                   Facsimile: 212.310.8007
                                     Email: stephen.karotkin@weil.com
16                                   Email: ray.schrock@weil.com
                                     Email: jessica.liou@weil.com
17
                                     KELLER & BENVENUTTI LLP
18
                                     Tobias S. Keller (SBN 151445)
19                                   Jane Kim (SBN 298192)
                                     650 California Street
20                                   San Francisco, CA 94108
                                     Telephone: 415.496.6723
21                                   Facsimile: 650.636.9251
                                     Email: tkeller@kellerbenvenutti.com
22                                   Email: jkim@kellerbenvenutti.com
23                                   Counsel for the Debtors and Debtors in Possession

24

25

26

27

28


          PARTIES’ JOINT STATEMENT FOR OCT. 28, 2019 HEARING — Case No. 19-cv-05257-JD
        Case 3:19-cv-05257-JD Document 138 Filed 10/27/19 Page 5 of 5



 1                                        BAKER & HOSTETLER LLP
 2                                         /s/ Kimberly S. Morris
                                          Kimberly S. Morris
 3                                        Robert A. Julian
                                          Cecily A. Dumas (SBN 111449)
 4                                        1160 Battery Street, Suite 100
                                          San Francisco, CA 94111
 5                                        Telephone: 628.208.6434
                                          Facsimile:     310.820.8859
 6                                        Email: kmorris@bakerlaw.com
                                          Email: rjulian@bakerlaw.com
 7                                        Email: cdumas@bakerlaw.com
 8                                        Eric E. Sagerman (SBN 155496)
                                          Lauren T. Attard (SBN 320898)
 9                                        BAKER & HOSTETLER LLP
                                          11601 Wilshire Blvd., Suite 1400
10                                        Los Angeles, CA 90025-0509
                                          Telephone: 310.820.8800
11                                        Facsimile: 310.820.8859
                                          Email: esagerman@bakerlaw.com
12                                        Email: lattard@bakerlaw.com
13                                        Counsel to the Official Committee of
                                          Tort Claimants
14

15

16          “Pursuant to Local Rule 5-1(i)(3), I, Thomas B. Rupp, attest that concurrence in filing this
17   document has been obtained from the other signatories.”
18

19                                        KELLER & BENVENUTTI LLP
20                                         /s/ Thomas B. Rupp
                                          Tobias S. Keller (SBN 151445)
21                                        Jane Kim (SBN 298192)
                                          650 California Street
22                                        San Francisco, CA 94108
                                          Telephone: 415.496.6723
23                                        Facsimile: 650.636.9251
                                          Email: tkeller@kellerbenvenutti.com
24                                        Email: jkim@kellerbenvenutti.com
25

26

27

28


          PARTIES’ JOINT STATEMENT FOR OCT. 28, 2019 HEARING — Case No. 19-cv-05257-JD
